 Case: 3:18-cr-00225-JZ Doc #: 62 Filed: 04/14/20 1 of 1. PageID #: 864




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


United States of America,                      Case No. 3:18 CR 225

                            Plaintiff,         ORDER
               -vs-
                                               JUDGE JACK ZOUHARY
Jared Davis,

                            Defendant.


     Pending before this Court are Defendant’s Motion to Dismiss Counts 1 through 12 (Doc. 60)

and Motion for Relief from Prejudicial Joinder (Doc. 61).

     This Court vacates the Firm Plea Deadline set for Friday, May 1, 2020. The Government

shall file Responses to pending motions by May 15, 2020. A Status Hearing is set for Thursday,

May 28, 2020 at 10 AM.

     Time was previously excluded from the Speedy Trial Act until the trial date of August 17,

2020 (Doc. 58).

     IT IS SO ORDERED.

                                                      s/ Jack Zouhary
                                                  JACK ZOUHARY
                                                  U. S. DISTRICT JUDGE

                                                  April 14, 2020
